 1   CENTER FOR DISABILITY ACCESS
     Raymond Ballister Jr., Esq., SBN 111282
 2   Phyl Grace, Esq., SBN 171771
 3   Chris Carson, Esq., SBN 280048
     Dennis Price, Esq., SBN 279082
 4   Mail: PO Box 262490
     San Diego, CA 92196-2490
 5   Delivery: 9845 Erma Rd., St. 300
 6   San Diego, CA 92131
     (858) 375-7385
 7   phylg@potterhandy.com
     Attorneys for Plaintiff
 8
 9   Ronald Appel, Esq. SBN 132023
     attorneyrappel@gmail.com
10   APPEL & APPEL
     2522 Chambers Road
     Tustin, CA 92780
11   (714) 573-4090
     Attorneys for Defendants
12   Jorge Andrade; Catalina O. Andrade and Ramiro Vazquez
13                             UNITED STATES DISTRICT COURT
14                            CENTRAL DISTRICT OF CALIFORNIA

15   CHRIS LANGER,                                 )    Case No.: 8:19-CV-00433-DOC-ADS
                                                   )
16           Plaintiff,                            )    JOINT STIPULATION AND
     v.                                            )    ORDER FOR DISMISSAL
17                                                 )
     JORGE ANDRADE;                                     PURSUANT TO
                                                   )
18   CATALINA O. ANDRADE;                          )    F.R.C.P. 41 (a)(1)(A)(ii) [20]
     RAMIRO VAZQUEZ; and Does 1-10,                )
19                                                 )
             Defendants.
                                                   )
20
21          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
22   parties hereto that this action may be dismissed with prejudice as to all parties; each
23   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
24   matter has been resolved to the satisfaction of all parties.
25
26
27
28



     Joint Stipulation                            -1-             8:19-CV-00433-DOC-ADS
 1   Dated: May 08, 2019    CENTER FOR DISABILITY ACCESS
 2
 3                          By:   /s/ Chris Carson
                                  Chris Carson
 4                                Attorneys for Plaintiff
 5
 6   Dated: May 08, 2019    APPEL & APPEL
 7
 8                          By:   /s/ Ronald Appel
                                  Ronald Appel
 9                                Attorneys for Defendants
                                  Jorge Andrade; Catalina O. Andrade and
10                                Ramiro Vazquez
11
12
13           SO ORDERED.
14                                  ________________________________
      Dated: May 10, 2019
15                                  DAVID O. CARTER
                                    U.S. District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                -2-           8:19-CV-00433-DOC-ADS
 1                              SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Ronald Appel, counsel
 4   for Jorge Andrade; Catalina O. Andrade and Ramiro Vazquez, and that I have obtained
 5   authorization to affix his electronic signature to this document.
 6
 7   Dated: May 08, 2019               CENTER FOR DISABILITY ACCESS
 8
 9                                    By:    /s/ Chris Carson
                                             Chris Carson
10                                           Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                           -3-           8:19-CV-00433-DOC-ADS
